Appeal from an order of the Family Court, Erie County (Margaret O. Szczur, J.), entered May 15, 2006 in a proceeding pursuant to Family Court Act article 10. The order, insofar as appealed from, adjudged that respondent ¡Deborah W. violated an order of protection and that the children have been neglected by her.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: In this proceeding pursuant to Family Court Act article 10, respondent mother appeals from an order that adjudicated her three children to be neglected by both of their parents as a result of the violation of an order of protection requiring respondent father to stay away from the family home and the children. That order of protection was entered in connection with a criminal proceeding against the father arising
*1371from an incident in which he punched his then eight-year-old daughter in the face, causing bruising and swelling to her eye. We reject the contention of the mother that the evidence at the hearing is insufficient to support the adjudication of neglect against her (see generally Family Ct Act § 1051 [a]). The record establishes that, with knowledge of his physically abusive tendencies and in knowing violation of the order of protection, the mother allowed the father to be alone in the family home with the children over the course of at least two days, thereby creating an imminent danger of impairment of the children’s “physical, mental or emotional condition,” (§ 1012 [f] [i]), i.e., by “unreasonably inflicting or allowing to be inflicted harm, or a substantial risk thereof, including the infliction of excessive corporal punishment” (§ 1012 [f] [i] [B]; see Matter of Paul U, 12 AD3d 969, 971 [2004]; see also Matter of Cadejah AA., 25 AD3d 1027, 1028 [2006], lv denied 7 NY3d 705 [2006]; Matter of Nicole B., 308 AD2d 412 [2003]; see generally Matter of Kayla F., 39 AD3d 983, 985-986 [2007]). Present—Scudder, P.J., Hurlbutt, Gorski, Centra and Green, JJ.